 

Exhibit 10.8

LSB INDUSTRIES, INC.

(2008 Stock Incentive Plan)

INCENTIVE

STOCK OPTION AGREEMENT

THIS INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”) is effective as of the
Grant Date set forth in paragraph 2 below, by and between LSB INDUSTRIES, INC.,
a Delaware corporation (the “Company”), and Participant named in paragraph 2
below and a signatory hereto.  For valuable consideration, the Company and
Participant agree as follows.

1.Background.  Participant is an employee, officer or director of the Company or
an Affiliate, whom the Compensation and Stock Option Committee of the Board of
Directors of the Company (the “Committee”) has selected to receive an award
under the Company’s 2008 Stock Incentive Plan (as may be amended from time to
time, the “Plan”).  The purpose of the award is to retain and motivate
Participant by providing Participant the opportunity to acquire a proprietary
interest in the Company and to link Participant’s interests and efforts to the
long-term interests of the Company’s shareholders.

2.Certain Defined Terms.  The following terms will have the meanings ascribed
below:

 

Participant:

 

 

 

Option Shares:

 

(shares of the Company’s common stock, par value $.10 per share)

 

 

Exercise Price:

per share

 

 

Grant Date:  

 

 

 

Expiration Date:

 

 

3.Option Grant.  Subject to the terms of the Plan and of this Agreement, the
Company hereby grants to Participant the right and option (the “Option”) to
purchase all or any portion of the Option Shares on or before the Expiration
Date. The Option is intended by the parties hereto to be an incentive stock
option, as such term is defined under Section 422 of the Internal Revenue Code
of 1986, as amended (the “Code”).

 

 

 

 

--------------------------------------------------------------------------------

 

4.Terms and Conditions of the Option.  The Option will be subject to the terms
and conditions of the Plan and the following:  

 

4.1

Exercise of Option.  The Exercise Price is the price per share of common stock
acquired upon exercise of the Option.  The Option will be exercisable as
specified herein and in the Plan by written notice directed to the Company at
its principal place of business setting forth the exact number of Option Shares
that Participant is purchasing.  The Option will not be deemed to be exercised
until the Exercise Price for the number of Option Shares to be purchased is
collected by the Company, and Participant has complied with such other
reasonable requirements as the Committee may establish.  Payment of the Exercise
Price for the number of Option Shares to be acquired upon exercise of the Option
will be by (a) check or wire transfer, or (b) only if the date of notice of
exercise is not within a “blackout” period or other period during which the
Participant is prohibited under law or policies adopted by the Company from
trading in the Company’s securities, by tendering by attestation shares of
Common Stock already owned by the Participant that on the day prior to the
exercise date have a Fair Market Value equal to the aggregate exercise price of
the shares being purchased under the Option, provided that the Participant must
have held for at least six months any such tendered shares that were acquired by
the Participant under a Company-sponsored stock compensation program.  The
Option may not be exercised after the Expiration Date.  The exercise of the
Option will be subject to such additional administrative procedures as may be
adopted by the Committee from time to time.

 

4.2

Vesting.  The Option will vest and be exercisable in six installments, based
upon Participant’s years of continuous employment with the Company or an
Affiliate from the Grant Date, as follows:

 

(a)

16.5% of the Option Shares will vest and be exercisable after one year;

 

(b)

an additional 16.5% of the Option Shares will vest and be exercisable after two
years;

 

(c)

an additional 16.5% of the Option Shares will vest and be exercisable after
three years;

 

(d)

an additional 16.5% of the Option Shares will vest and be exercisable after four
years;

 

(e)

an additional 16.5% of the Option Shares will vest and be exercisable after five
years; and

 

(f)

100% of the Option Shares will vest and be exercisable after six years.

The Committee will have the sole and absolute discretion to accelerate the time
when Participant will become entitled to exercise the Option.

 

4.3

Exercise after Termination of Service.  The Option may not be exercised after a
Termination of Service (as defined in the Plan), except as follows:

 

(a)

Disability.  If the Termination of Service is on account of a Disability (as
defined in the Plan), Participant may exercise the Option within 12 months after
the date of Termination of Service.

 

(b)

Death.  If Participant dies prior to the termination of the Option, the Option
may be exercised within 12 months after the death of Participant by the personal
representative of Participant’s estate, or by a person who acquired the right to
exercise the Option by bequest, inheritance, or by reason of the death of
Participant; provided that (a) Participant died while an employee of the Company
or an Affiliate; or (b) Participant ceased to be an employee of the Company or
an Affiliate on account of a Disability and died within three months after the
date of Termination of Service.

-2-

--------------------------------------------------------------------------------

 

In both (a) and (b), above, the Option may be exercised only as to the number of
Option Shares that were vested as of the date of Participant’s Termination of
Service.  Notwithstanding the foregoing, the Option may not be exercised after
the expiration of 10 years from the Grant Date.

 

4.4

Investment Representation.  If Option Shares issued pursuant to the exercise of
the Option are not subject to an effective registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), Participant agrees to
represent and warrant in writing at the time of any exercise of the Option or
any portion thereof that the Option Shares are being purchased only for
investment and without any present intention to sell or distribute such shares,
and further agrees that the certificate representing Option Shares so acquired
may bear an appropriate legend and will be sold or transferred only in
accordance with the rules and regulations of the Securities and Exchange
Commission (the “SEC”) or any applicable law, regulation, or rule of any
governmental agency.

 

4.5

Taxes.  Participant shall pay all original issue or transfer taxes and all other
fees and expenses incident to the issue, transfer, or delivery of Option Shares.

 

4.6

Not Assignable.  The Option or any interest on the Option may not be sold,
assigned, pledged (as collateral for a loan or as security for the performance
of an obligation or for any other purpose) or transferred by Participant or made
subject to attachment or similar proceedings otherwise than by will or by the
applicable laws of descent and distribution, except that to the extent permitted
by the Committee, in its sole discretion, a Participant may designate on a
Company-approved form one or more beneficiaries who may receive Option Shares
under the Option after Participant’s death. During a Participant’s lifetime, the
Option may be exercised only by Participant.

 

4.7

No Rights until Issue.  No right to vote or receive dividends or any other
rights as a stockholder of the Company will exist with respect to the Option
Shares, notwithstanding the exercise of the Option, until the issuance to
Participant of a stock certificate or certificates representing such shares.

 

4.8

Anti-dilution.  In the event of a stock dividend, stock split, spin-off,
combination or exchange of shares, recapitalization, merger, consolidation,
distribution to shareholders other than a normal cash dividend or other change
in the Company’s corporate or capital structure, then the Committee shall make
proportional adjustments in the Option and/or the Plan as described in the Plan.

 

4.9

Delivery of Option Shares.  The Company will deliver the shares of common stock
to be acquired upon the exercise of the Option within a reasonable period
following (a) the receipt of the written notice of exercise, (b) collection of
payment in full of the Exercise Price for such shares, and (c) Participant’s
payment of any tax withholding obligations in accordance with paragraph 6 of
this Agreement.  If any law, regulation or stock exchange requires the Company
to take any action with respect to such shares before the issuance thereof, then
the date of delivery of such shares shall be extended for the period necessary
to take such action.

 

4.10

Limitation.  To the extent that the aggregate Fair Market Value of common stock
exercisable for the first time by Participant during any calendar year exceeds
$100,000 or, if different, the maximum limitation in effect at the time of grant
under the Code (the Fair Market Value being determined as of the Grant Date),
such portion in excess of $100,000 will be treated as Non-qualified Stock
Options.

5.The Plan.  Participant acknowledges receipt of a copy of the Plan and
represents that Participant is familiar with the terms and provisions of the
Plan and hereby accepts the Option subject to all such terms and provisions.  In
addition to the definitions contained in this Agreement, certain words and
phrases used in this Agreement may be defined in the Plan.

 

 

 

-3-

--------------------------------------------------------------------------------

 

6.Withholding. Upon the exercise of an Option requiring tax withholding,
Participant will be required to pay to the Company for remittance to the
appropriate taxing authorities an amount necessary to satisfy the employee’s
portion of federal, state and local taxes, if any, incurred by reason of the
exercise of an Option.  

7.Employment.  Nothing in the Plan or in this Agreement shall confer upon
Participant any right to continued employment as an employee of the Company or
interfere in any way with the right of the Company to terminate Participant’s
employment at any time.

8.Transferability of Shares.  If a registration statement with respect to the
issuance of Option Shares to Participant upon the exercise of the Option or any
portion thereof is not in effect at the time of such issuance of Option Shares
by the Company, at the time of the proposed transfer of Option Shares,
Participant shall not offer, sell, hypothecate, transfer or otherwise dispose of
any of the Option Shares issued pursuant to the exercise of the Option or any
portion thereof unless either (a) a registration statement with respect to such
Option Shares is then in effect under the Securities Act, and any applicable
state securities laws, and such offer, sale, transfer or other disposition is
accompanied by a prospectus relating to such registration statement and meeting
the requirements of the Securities Act; or (b) counsel satisfactory to the
Company renders an opinion in writing, addressed to the Company and acceptable
to the Company and its counsel, to the effect that, in the opinion of such
counsel, such proposed offer, sale, transfer or other disposition of such Option
Shares is exempt from the provisions of Section 5 of the Securities Act and the
applicable state securities laws in view of the circumstances of such proposed
offer, sale, transfer or other disposition.

9.Binding Agreement.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, trustees, successors and assigns.

EXECUTED effective as of the Grant Date.

 

LSB INDUSTRIES, INC., a Delaware corporation

 

By:

 

 

 

 

Daniel D. Greenwell, CEO and President

 

 

(the “Company”)

 

Signature

(“Participant”)

 

-4-